[Cite as State v. Jordan, 2012-Ohio-668.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      PICKAWAY COUNTY


State of Ohio,                                   :
                                                 :
             Plaintiff-Appellee,                 :         Case No: 11CA14
                                                 :
             v.                                  :
                                                 :         DECISION AND
Floyd Jordan, Jr.,                               :         JUDGMENT ENTRY
                                                 :
             Defendant-Appellant.                :         Filed: February 15, 2012



                                            APPEARANCES:

Michael D. Hess, Circleville, Ohio, for Appellant.

Judy C. Wolford, Pickaway County Prosecutor, and Matthew L. O’Leary, Pickaway
County Assistant Prosecutor, Circleville, Ohio, for Appellee.


Kline, J.:

{¶1}         Floyd Jordan, Jr., (hereinafter “Jordan”) appeals the judgment of the

Pickaway County Court of Common Pleas, which convicted him of complicity to

aggravated robbery and complicity to petty theft. On appeal, Jordan contends that his

convictions are against the manifest weight of the evidence. According to Jordan, the

evidence demonstrates that he did not aid or abet Bryan Jackson (hereinafter

“Jackson”) in committing the offenses. We disagree. Based on a totality of the

circumstances, we find substantial evidence upon which the jury could have reasonably

concluded that Jordan aided or abetted Jackson. Accordingly, we overrule Jordan’s

sole assignment of error and affirm the judgment of the trial court.

                                                 I.
Pickaway App. No. 11CA14                                                         2


{¶2}      Paulica Haddox (hereinafter “Haddox”) and Melissa Fowler (hereinafter

“Fowler”) had been staying at a house owned by Allen Hill (hereinafter “Hill”). On

December 11, 2010, Haddox parked her van in front of Hill’s house. After Haddox and

Fowler got out of the van, they noticed Jordan and Jackson walking towards them. At

trial, Fowler testified as to what happened next:

              And [Jordan] and [Jackson] were walking towards us, I seen

              them walking, but I didn’t think nothing about it. I was trying

              to actually make it in the house before they could get down

              there, because I’m afraid of them. And [Jordan] called my

              name and I ignored him the first time, and then I got almost

              up to the gate and he yelled for me again, he called my

              name and told me to come here, and I told him no, and they

              started walking faster towards us. Transcript at 97.

Fowler and Haddox soon got to Hill’s porch, where Jordan and Jackson caught up with

them. At that time, Fowler saw that Jackson had a gun. Fowler later testified that

Jordan could have also seen Jackson’s gun while they were on the porch.

{¶3}      Fowler banged on the door and screamed for Hill to unlock it. Eventually, Hill

unlocked the door, and Fowler, Haddox, Jordan, and Jackson “all kind of rushed

through the door at once.” Transcript at 102. As Jordan stood in the front doorway,

Jackson questioned Fowler about two men named “Rocky” and “Joe.” Fowler

responded that she did not know what Jackson was talking about. Fowler’s response

prompted Jordan to say, “Oh, she’s going to play stupid bro, she’s going to act like she
Pickaway App. No. 11CA14                                                             3


don’t know what you’re talking about.” Transcript at 98. Jackson then stuck his gun into

Fowler’s midsection and demanded her phone.

{¶4}      After he took the phone, Jackson put his gun to Fowler’s head, demanded her

money, and yelled, “Do you wanna die bitch?” Transcript at 108. Jordan continued to

stand in the front doorway while this transpired. Eventually, Jackson took $150 from

Fowler. Jordan then said, “Come on man, let’s get out of here.” Transcript at 157.

Jordan and Jackson left the house after that.

{¶5}      At his trial, Jordan faced charges of (1) complicity to aggravated robbery with

a firearm specification, (2) complicity to kidnapping with a firearm specification, and (3)

complicity to petty theft. Fowler and Haddox were the only witnesses to testify.

Eventually, the jury found Jordan guilty of all three charges, and the trial court

sentenced Jordan accordingly. (The trial court merged the kidnapping charge into the

aggravated robbery charge.)

{¶6}      Jordan appeals and asserts the following assignment of error: I.

“APPELLANT’S CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.”

                                             II.

{¶7}      In his sole assignment of error, Jordan contends that his convictions are

against the manifest weight of the evidence. Jordan does not deny that he was there

while Jackson robbed Fowler, and Jordan does not dispute Fowler and Haddox’s

version of events. Rather, Jordan claims the evidence demonstrates that he “was just

merely present when Jackson committed th[e] offen[ses].” Brief of Defendant-Appellant

at 4. In other words, Jordan argues that he did not aid or abet Jackson.
Pickaway App. No. 11CA14                                                             4


{¶8}      When determining whether a criminal conviction is against the manifest

weight of the evidence, we “will not reverse a conviction where there is substantial

evidence upon which the [trier of fact] could reasonably conclude that all the elements

of an offense have been proven beyond a reasonable doubt.” State v. Eskridge, 38

Ohio St.3d 56, 526 N.E.2d 304 (1988), paragraph two of the syllabus. See also State v.

Smith, 4th Dist. No. 06CA7, 2007-Ohio-502, ¶ 41. We “must review the entire record,

weigh the evidence and all reasonable inferences, consider the credibility of the

witnesses, and determine whether, in resolving conflicts in the evidence, the trier of fact

clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial granted.” Id., citing State v. Garrow, 103 Ohio App.3d

368, 370-371, 659 N.E.2d 814 (4th Dist.1995); State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983). But “[o]n the trial of a case, * * * the weight to be

given the evidence and the credibility of the witnesses are primarily for the trier of the

facts.” State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraph one of

the syllabus.

{¶9}      Under R.C. 2923.03(A)(2), “No person, acting with the kind of culpability

required for the commission of an offense, shall * * * [a]id or abet another in committing

the offense[.]” “‘Aiding and abetting’ is defined as ‘[o]ne who assists another in the

accomplishment of a common design or purpose.’” State v. Duck, 5th Dist. No.

2010CA00174, 2011-Ohio-3035, ¶ 10, quoting Black’s Law Dictionary 68 (6th Ed.1990).

And here, the jury could have reasonably concluded that Jordan assisted Jackson in

committing the offenses.
Pickaway App. No. 11CA14                                                          5


{¶10}     First, based on a statement that Jordan made to Jackson, the jury could have

reasonably inferred that Jordan was more than a mere spectator to Jackson’s criminal

activity. After Jackson questioned Fowler about Rocky and Joe, Jordan said, “Oh,

[Fowler’s] going to play stupid bro, she’s going to act like she don’t know what you’re

talking about.” Transcript at 98. This statement does not demonstrate that Jackson’s

behavior caught Jordan by surprise. On the contrary, this statement demonstrates that

Jordan knew the basis for Jackson’s line of questioning. Therefore, the jury could have

reasonably inferred that Jordan understood the initial motivation for the crimes against

Fowler. And if Jordan understood the initial motivation, the jury could have reasonably

viewed Jordan’s actions -- from beginning to end -- as a means to assist Jackson.

{¶11}     Several actions demonstrate that Jordan aided or abetted Jackson, especially

considering the inference that Jordan understood the motivation for Jackson’s behavior.

First, Jordan and Jackson walked together towards Fowler and Haddox. By walking

together, the jury could have reasonably concluded that Jordan and Jackson had a

common purpose. Second, Fowler testified that Jordan could have seen Jackson’s gun

while they all stood on the porch. This testimony undercuts Jordan’s argument that he

was “merely present” while Jackson committed the offenses. If Jordan was unaware of

Jackson’s criminal intentions, why would he rush into the house with Jackson after

seeing Jackson’s gun? The jury could have reasonably concluded that Jordan rushed

in to assist Jackson. Finally, while inside the house, Jordan demonstrated assistance

by standing in the front doorway. As Haddox testified:

{¶12}     “Q. Let’s concentrate on Floyd Jordan[.] Where was he?

{¶13}     “A. Standing by the front door.
Pickaway App. No. 11CA14                                                         6


{¶14}     “Q. Okay. Could you have gotten out the door?

{¶15}     “A. No. Not with him in front of it.

{¶16}     “Q. He would have had to move?

{¶17}     “A. Yes.” Transcript at 143-44.

{¶18}     Because Jordan blocked the front door, the jury could have reasonably

concluded that Jordan assisted Jackson by preventing a means of escape.

{¶19}     If we considered Jordan’s actions separately and distinctly, perhaps we would

find less-than-substantial evidence that he aided or abetted Jackson. But here, we

must consider the totality of the circumstances, from the time Jordan shouted Fowler’s

name to the time he left the house with Jackson. Furthermore, we must view Jordan’s

actions with the reasonable inference that he understood the motivation for the crimes

against Fowler. Therefore, based on a totality of the circumstances, we find substantial

evidence upon which the jury could have reasonably concluded that Jordan aided or

abetted Jackson.

{¶20}     Accordingly, we overrule Jordan’s sole assignment of error and affirm the

judgment of the trial court.

                                                               JUDGMENT AFFIRMED.
Pickaway App. No. 11CA14                                                           7


                                  JUDGMENT ENTRY

       It is ordered that the JUDGMENT BE AFFIRMED. Appellant shall pay the costs
herein taxed.

       The Court finds that there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Pickaway County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.


Abele, P.J. and Harsha, J.: Concur in Judgment and Opinion.

                                  For the Court


                                  BY:_____________________________
                                     Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.